Russell, J.
1. Although the indictment, if treated as charging the defendant as accessory after the fact of the offense of burglary, may be technically defective, the true character of a criminal accusation is not fixed by the denomination given it by the pleader, but by its allegations; and the indictment in the present case is a sufficient charge against the defendant of the statutory offense of receiving stolen goods. Penal Code (1910), § 168.
2. There was no abuse of discretion in refusing a continuance.
3. Many of the numerous assignments of error are without merit, and none of them offer any substantial reason why the judgment of the lower court, in refusing a new trial, should be reversed.
4. The evidence fully supports the verdict. Judgment affirmed.
G. R. Hutchens, H. J. McBride, for plaintiff in error.
J. R. Hutcheson, solicitor-general, contra.